590 So. 2d 1184 (1991)
Russell J. DEVILLIER, et al.
v.
STATE of Louisiana, et al.
No. 91-CC-1889.
Supreme Court of Louisiana.
December 2, 1991.
PER CURIAM.
After plaintiffs were assessed a civil penalty for conducting unauthorized raffles on four occasions in St. Martin Parish in violation of La.Rev.Stat. 33:4861.4 F(1), they applied for an administrative hearing under La.Rev.Stat. 40:1485.6 D. While the administrative hearing was pending, plaintiffs filed this action in the 16th Judicial District Court for the Parish of St. Martin for a declaratory judgment, seeking to declare the pertinent statutes unconstitutional and to enjoin the state agency from enforcing the fine assessed under the statutes.
The lower courts held that venue was proper under La.Rev.Stat. 13:5104, which permits suits against the state or a state agency in the parish in which the cause of action arose.
This suit is not based on a cause of action which arose against a state agency in St. Martin Parish. Although the events which gave rise to the fine assessed by the state agency occurred in St. Martin Parish, this suit was filed to declare the unconstitutionality of the statute under which the fine was assessed. An action to prohibit a state agency from assessing a statutory fine based on the unconstitutionality of the statute must be brought in East Baton Rouge Parish.
Accordingly, the application is granted, the judgments of the lower courts are reversed, the exception of improper venue is maintained, and the case is transferred to the 19th Judicial District Court of East Baton Rouge Parish. That court is ordered to consider and decide the exception of prematurity based on plaintiffs' failure to exhaust administrative remedies.